The plaintiff in error, hereinafter referred to as the defendant, was convicted in the district court of Texas county of the crime of robbery with firearms and his punishment fixed at imprisonment in the state penitentiary for a period of 25 years, and defendant appeals by petition in error and a portion of the record in the nature of a transcript. *Page 59 
The defendant applied to this court for an order requiring the county in which he was tried to furnish a copy of the testimony at the expense of the county, which application was denied. No further proceedings have been taken by the defendant to perfect the record, nor has any appearance been made or brief filed in support of the errors alleged to have occurred at the trial.
No fundamental or prejudicial errors appear in the transcript sufficient to warrant a reversal.
The judgment of the trial court is affirmed.
EDWARDS and CHAPPELL, JJ., concur.